Johns, Sr., Chancellor.
I am of opinion that Isaac Short’s estate is liable for the balances of the two guardian accounts passed by him and his wife, 11th March, 1825, and for the rents received by him during the cover • turc and not accounted for, subject to such disbursements made by him, or by his executor, for the benefit of the wards as have not been allowed, in the guardian accounts.
The act of passing the accounts by Short is of itself sufficient to charge him in the absence of other proof. It is true there is much other proof, but it does not negative the existence of a consideration for charging himself with the whole of the balances due the wards. On the contrary, it satisfactorily appears that after his marriage with Sarah, the guardian, sufficient property or funds, which equitably belonged to the minors and should be applied to pay them, came to the hands of Isaac Short. He was therefore, in equity and good conscience, bound to pay the minors the balances due to them. The signing of the guardian account by the wife was a nullity. It can have no legal effect as to her; but he was bound by his act in charging himself. Suppose they had joined in a bond or recognizance. It would have bound him and not her. The death of Isaac Short cannot operate to destroy the liability in equity. It is argued that the remedy should be by suit at law. But it is doubtful whether there could be a recovery at law against the executor of Short, who was not then guardian. It may even be doubted whether the complainants could, at law, sue the sureties for money which in fact came by the marriage to the hands of Isaac Short. It would at all events be inequitable that his death should exonerate his estate and make his widow, Sarah, the guardian, or her sureties, liable to pay the debt when the funds out of which it should be paid have been taken from her, and it is to be presumed now constitute a part, of Isaac Short’s estate.
It is certain that a court of equity will always allow a *359creditor to follow the fund, if it can be traced, and will make it liable. Isaac Short’s estate should, on principles of equity, be responsible to the extent of the property which came to his hands and which ought to be applied to pay the minors. The passing of the guardian accounts is evidence presumptive that the funds came to his hands. There is, therefore, sufficient ground for a decree charging his estate to the extent of the funds received by him, subject to disbursements properly made for the benefit of the minors. Let the amount for which the decree shall be entered be ascertained by the counsel.
Decree accordingly.